Citation Nr: 1510357	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for a nasal septem resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from June 1966 to April 1970 and from February 1980 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 statement, the Veteran stated through his representative that his hearing loss and nasal septum disorder had worsened since the September 2010 VA examinations.  As the Veteran asserted a worsening of his disabilities and it has been more than four years since the most recent VA examinations, the Board finds that new examinations are required before a final decision on the merits may be made.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to September 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records relating to the disabilities at issue, if any, dated from September 2012 to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his nasal septem resection.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




